Title: From George Washington to Major General Nathanael Greene, 2 January 1780
From: Washington, George
To: Greene, Nathanael


          
            Dr Sir
            Head Quarters Morris Town January 2d 1780
          
          I have recieved Your letter of Yesterday with an Extract from the Act of Congress of the 27th Ulto, with a copy of which I have been since honored in a letter from His Excellency the President. As the dismission of the Express Riders, it would seem, was intended to be the consequence of the proposed regulation in the Post Office, altho the words of the Act import an immediate operation, I should suppose it cannot take place with respect to the whole of them, before this Arrangement is made. Indeed at this very critical and delicate conjuncture in our affairs the dismission of the whole might involve the most interesting consequences and I do not see that the measure will be altogether practicable at any time in the extent proposed. However, as many of the Expresses as circumstances will possibly admit should be immediately discharged. I shall take an early occasion to write to Congress on the subject. I am Dr Sir, with great regard Your most Obt Servt
          
            Go: Washington
          
        